       Case 2:19-cv-00012-KS-MTP Document 135 Filed 03/19/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION



THE DEWEY STREET CHURCH OF CHRIST


VS.                                                      CIVIL ACTION NO. 2:19-cv-12-KS-MTP


CHURCH MUTUAL INSURANCE COMPANY


                                               ORDER


        BE IT REMEMBERED that on the 16th day of March, 2021, following a meeting of the

Board of Judges of the U.S. District Court for the Southern District of Mississippi, Chief Judge

Danial P. Jordan entered Administrative Order 3:40-mc-0011. Said Order addressed the

resumption of jury trials in the Southern District of Mississippi beginning in April of 2021.

While the Order largely addresses criminal jury trials, some civil trials are allowed to proceed. If

the presiding Judge, considering all of the circumstances, finds that no criminal trials are being

delayed in a particular division and that adequate resources and space are available and that the

conducting of a civil trial will not interfere with or remove resources from conflicting criminal

trials, then the presiding Judge has the authority to order the civil trial to proceed.

        The undersigned Judge, having considered the circumstances, affirmatively finds that

there is one criminal trial set in the Eastern Division (Hattiesburg) for the first week in April, and

it is going forward. The undersigned also finds that the second, third and fourth weeks in April

are available on the Court’s calendar, that courtroom space is available, and that there are

adequate resources for conducting civil trials. The Court further recognizes that criminal trials
       Case 2:19-cv-00012-KS-MTP Document 135 Filed 03/19/21 Page 2 of 2




take precedence over civil trials in most instances, and no criminal trial is being delayed in the

Eastern Division by proceeding with civil trials. The undersigned has further assessed the

circumstances of the Courthouse in Hattiesburg and the safety measures that have been

implemented and used now for many months. The undersigned is further familiar with the

preparations and training that have been implemented by the Clerk’s Office preparing staff for

resumption of jury trials. Further, the undersigned Judge has experience with post COVID trials

and the necessity to ensure the safety of litigants, jurors, staff, and the public.

        Now, therefore, the undersigned having fully evaluated the situation and the fact that the

civil trial herein has been delayed for many months because of the COVID situation and further

recognizing that there is no reason for not proceeding and giving the litigants their day in Court

finds that the above styled case which is set on Monday, April 12, 2021, will begin promptly at

9:00 a.m. Voir dire will be conducted of one panel, and either seven or eight jurors will be

seated for the trial of the case. Safety protocols as set forth in case number 2:19-cr-53-[87]KS-

MTP, and the Court’s COVID-19 Jury Resumption Plan (see Court’s website) will be practiced

during the trial of the above styled case. The attorneys are instructed to familiarize themselves

with the requirements and comply with same.

        SO ORDERED this the __19th____ day of March,2021.



                                         _____s/Keith Starrett________________
                                          UNITED STATES DISTRICT JUDGE
